Opinion issued March 12, 2010









 







In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-09-01007-CR
____________

IN RE LAMAR BURKS, Relator




Original Proceeding on Petition for Writ of Mandamus



 
MEMORANDUM  OPINION
               Relator, Lamar Burks, filed in this Court a petition for writ of mandamus,
complaining that the trial court judge
 presiding over his post-conviction writ of
habeas corpus, filed as cause number 843968-A,
 should be removed from his case
and that all orders entered by the trial court judge should be vacated.  See Tex. Code
Crim. Proc. Ann. art. 11.07 (Vernon Supp. 2009).  We deny the petition. 
               This Court has no authority to issue writs of mandamus in criminal law
matters pertaining to habeas corpus proceedings seeking relief from final felony
judgments.  That jurisdiction lies exclusively with the Texas Court of Criminal
Appeals.  See Board of Pardons & Paroles ex rel. Keene v. Court of Appeals for the
Eighth District, 910 S.W.2d 481, 483 (Tex. Crim. App. 1995); In re McAfee, 53
S.W.3d 715, 717–18 (Tex. App.—Houston [1st Dist.] 2001, orig. proceeding); Tex.
Code Crim. Proc. Ann. art. 11.07, § 3 (Vernon Supp. 2009).
               The petition for writ of mandamus is dismissed for lack of jurisdiction.
               Any pending motions are denied as moot. 
PER CURIAM

Panel consists of Justices Keyes, Sharp and Massengale. 
Do not publish.  Tex. R. App. P. 47.2(b).